DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-33 of US Application No. 16/216,733, filed on 12/30/2020, are currently pending and have been examined. Claims 1, 12, 26 are amended and claims 29-33 are new.
Response to Arguments
	Applicant’s arguments, see REMARKS filed 12/20/2020, with respect to the informal objection to claims 12 and 26, have been fully considered and are persuasive. Therefore, the previous objections have been withdrawn.

	Applicant’s arguments with respect to the rejection claims 1, 2, and 4-14, under 35 U.S.C. §101, have been fully considered and are persuasive. Therefore, the previous rejection have been withdrawn.

	Applicant’s arguments with respect to the rejection claims 1, 2, and 4-14, under 35 U.S.C. §103, have been fully considered but are not persuasive. Therefore, the previous rejections have been maintained.




	With respect to the objections to claims 12 and 26, Applicant has amended the claims to recite: 

“The system of Claim 1, wherein the objective function comprises a clearance function that represents a distance between the vehicle and a closest intersecting object for the restricted velocity vector search space.” (Emphasis added)

The addition of the word “and” overcomes the previous objections. Therefore, the objections are withdrawn.

	With respect to the rejection of claims 1, 2, and 4-14, under 35 U.S.C. §101, Applicant has amended claim 1 to recite:

“…and adjust at least one of the motive power control, the steering control, and the brake system based on the driving control signal.” Therefore, the previous rejection has been withdrawn.

	With respect to the rejection of claims 1, 6-7, 9-14, 19-21, and 23-28, under 35 U.S.C. §103, Applicant argues “…it would not have been obvious to modify the robotic 

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

	In this case, both Fox and Oh disclose a vehicle navigation system that determines a trajectory based on objects within their environments. While Oh does disclose determining a complete route, the vehicle is not guaranteed to follow the route. As identified by the Applicant, if there is a detected departure from the predetermined route R1, the vehicle can enter in a new lane change route R1 or enter a safety preventative mode to prevent departure from the lane change route R1 (¶ [0179]). Further, Oh teaches that if there is “a problem in changing a lane, and such result is received from the vehicle operation decider 160 while the vehicle 10 changes a lane, the control signal generator 170 may generate a new control signal that is different from the current control pattern, and transfer the new control signal to the steering system 240 or the acceleration system 250, so that the vehicle 10 can again enter the lane change route R1 or keep travelling along the lane change route R1.” (¶ [0160]) This citation . 

	The Applicant further argues “Neither Fox nor Oh suggest or teach how both a velocity vector-based navigation algorithm and a predetermined route based system can control a vehicle navigation. Either the vehicle is controlled to follow the velocity vector-based navigation algorithm, or the vehicle is controlled to follow the predetermined route based system. Thus, a person of reasonable skill in the art would not have had a reasonable expectation of success to modify the Fox algorithm as suggested.”

	As discussed above, Oh teaches determining a complete potential path of travel for the vehicle, but this path is checked during its execution to determine if there are any problems that would prevent the vehicle from reaching the end goal. The determination step is not explicitly disclosed as using a dynamic window approach like Fox but also does not teach away from this approach. The Examiner does not agree that a vehicle must be controlled by either the velocity vector based navigation algorithm or the predetermined route based system. 



	Examiner notes that nothing in the claimed limitations recite “selecting a target destination to adjust a heading of a vehicle during a lane change procedure.” The Examiner is unsure to what the applicant is referring to. 

	If Applicant is referring to the last limitation in claim 15, please refer to Oh Fig. 4 and corresponding paragraphs [0116], and [0179]-[0180]. 

	With respect to the rejection of claims 2, 4-5, 8, 16, and 22, rejected under 35 U.S.C. §103, Applicant argues “Nothing in Gross discloses the use of a virtual goal to adjust a vehicle heading in the direction of the flow of traffic.” Examiner disagrees.

	The heading of the vehicle is adjusted by altering the steering angle and the acceleration of the vehicle. These control signals ensure the vehicle travels along the lane change route. This route consists of a series of intermediate positions, i.e., a target goal followed by virtual goals, and the route is in the direction of the flow of traffic. Therefore, Oh teaches the use of a virtual goal to adjust a vehicle heading in the direction of the flow of traffic. (See Fig. 4, Fig. 7, Fig. 8 and ¶ [0158]-[0160])

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US 2017/0113696 A1, “Oh”).

	Regarding claim 15, Oh discloses a vehicle and method of controlling the vehicle and teaches: 

A system for directing a vehicle during an automated lane change maneuver on a roadway (the vehicle controller 100, i.e., an automated driving controller, may determine whether vehicle 10 can change a lane, and control vehicle 10 to change a lane, according to the result of the determination -  comprising at least one lane marker, (the roadway contains multiple lane markers - See at least Fig. 8 #81 - 83) the system comprising: 

a lane change instructions interface configured to receive an instruction (vehicle controller 100 may include a processor to receive electrical signals, i.e., instructions, and then output the processed electrical signals - See at least ¶[0003] and [0067])  from a user or from an automated driving controller to change a lane of vehicle travel to an indicated lane; (the vehicle controller 100, i.e., an automated driving controller, may determine whether vehicle 10 can change a lane, and control vehicle 10 to change a lane, according to the result of the determination - See at least ¶ [0065])

a vehicle sensor interface configured to receive a geospatial location of the vehicle, (the velocity sensor 232 may detect a position of vehicle 10 using global positioning system, i.e., receives a geospatial location of the vehicle - See at least ¶ [0104]) a position of the vehicle relative to the lane of vehicle travel and the indicated lane, (using data acquired from photographing unit 220, the vehicles position can be determined relative to lane markers - See at least ¶ [0118]) and positions of objects in a vicinity of the vehicle; (external object sensor 210 may detect the location and distance between the vehicle and an external object, i.e., a relative position between the host vehicle and the object - See at least ¶ [0087] and [0092])

a vehicle control system comprising a hardware processor connected to a memory system (vehicle controller 100 can contain multiple processors - ¶ [0108]; the position estimator 132, i.e., a processor, may read pre-stored data, i.e., a memory system, to determine relative positions of the vehicle - See at least ¶ [0149]) comprising instructions executable by the hardware processor, wherein the instructions, when executed by the hardware processor, are configured to cause the system to: (the vehicle controller, using the information calculated by position estimator 132, may send electrical signals, i.e., instructions, to other processors to control the vehicle - See at least ¶ [0003] and  [0067])

receive the instruction to change the lane of vehicle travel to the indicated lane; (the vehicle controller 100, i.e., an automated driving controller, may determine whether vehicle 10 can change a lane, and control vehicle 10 to change a lane, according to the result of the determination - See at least ¶ [0065])

determine a target goal for the vehicle position in the indicated lane; (when vehicle 10 is automatically driven vehicle controller 100 may set a predetermined target position 91 on the second lane 99b located to the right of the first lane 99a on which vehicle 10 runs - See at least ¶ [0072] and Fig. 3)

direct the vehicle towards the target goal before the vehicle reaches a predetermined location; (when vehicle 10 is automatically driven it sets a 

determine that the vehicle has reached the predetermined location; (the route the vehicle follows from its current position to an end position consists of multiple target positions - See at least ¶ [0116] and Fig. 8; vehicle controller 100 may determine if a vehicle has departed from the route or moved along it properly, i.e., has reached the predetermined locations within the route - See at least ¶ [0072])

in response to determining that the vehicle has reached the predetermined location, (as the vehicle is changing lanes along a route, i.e., reaches predetermined locations that make up the route, it may determine if the final target position, i.e., a virtual goal beyond the immediate target position(s) making up the route is reachable or if there is an issue - See at least ¶ [0179]) determine a virtual goal beyond the target goal in the direction of vehicle travel of the indicated lane; and (the vehicle may determine if the final target position, i.e., the virtual goal beyond the immediate target positions in the route, is achievable. If the goal is achievable, then the goal is kept if not then it may be recalculated, i.e., determined - See at least ¶ [0179] - [0180])

set the target goal to be the virtual goal. (if the final target position, i.e., the virtual goal, is the next position in the route it will be set as the target goal - See at least ¶ [0116] and [0178] - [0180])

	Regarding claim 17, Oh further teaches:

wherein the virtual goal comprises a y-coordinate in the direction of vehicle travel of the indicated lane and an x-coordinate in an x-coordinate direction orthogonal to the y-coordinate (the vehicle may use dead reckoning to determine its position and the position of target goals, including a final goal, i.e., a virtual goal, based an x y coordinate system - See at least ¶ [0074] and Fig. 4) and in a direction between adjacent lanes, (the positions move the vehicle from one lane to an adjacent lane, i.e., the direction is between adjacent lanes - See at least ¶ [0074]) and the y-coordinate of the virtual goal increases as the vehicle approaches the x-coordinate. (Fig. 4 shows that as the vehicle travels towards the end position, i.e., the virtual goal position, the y-coordinate increases as the vehicle approaches an x-coordinate - See fig. 4)

	Regarding claim 18, Oh further teaches:

wherein the y-coordinate of the virtual goal increases proportionately with respect to an inverse of a distance of the vehicle from the x-coordinate of the virtual goal measured in the x-coordinate direction. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 19-21, 23-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, as applied in claim 15, in view of Fox et al. (The Dynamic Window Approach to Collision Avoidance, “Fox”).

	Regarding claim 19, Oh does not explicitly teach but Fox teaches:

a vehicle maneuvering system comprising (the RHINO robotic platform may maneuver through an environment - See pg. 23, ¶4 and Fig. 23)  a motive power control, (RHINO is a synchro-drive robot, i.e., motive power control) a steering control, (steering commands are generated according to the dynamic window approach - See at least pg. 32, §DISCUSSION, ¶1) and a brake system (the search space is refined to velocities that allow the robot to stop safely, i.e., a brake system - See at least pg. 32, §DISCUSSION, ¶1) wherein the vehicle maneuvering system is configured to receive a driving control signal to adjust at least one of the motive power control, (the motors of the vehicle are controlled by acceleration commands, i.e., motive power control - See at least pg. 25, §General Motion Equations, ¶3-4) the steering control, and the brake system to cause the vehicle to attain a desired velocity vector; (the velocity of the robot depends on the acceleration of the robot, therefore the acceleration commands are provided to achieve the desired velocity - See at least pg.25, §General Motion Equations, ¶1-4)

the instructions, when executed by the hardware processor, are further configured to cause the system to: (the RHINO RWI B21 robot platform used in Fox is a computer system, i.e., generally accepted as having a hardware processor that executes instructions - See Fig. 1)

receive the positions of objects in a vicinity of the vehicle from the vehicle sensor interface; (sonar sensors detect obstacles in the environment and create obstacle field lines indicating their position relative to the robot - See at least pg. 30, §RHINO, ¶1 and pg. 30-31, §The Obstacle Line Field, ¶1-2)

calculate the driving control signal configured to navigate the vehicle along the desired velocity vector when executed by the vehicle maneuvering system; (in the dynamic window approach the search for commands controlling, i.e., calculating driving control signals, the robot is 

select the desired velocity vector for directing the vehicle toward the target goal by: (in the decision area the robot may select a trajectory, i.e., a velocity vector, based on its current velocity, acceleration, and headway - See at least pg.32, §Role of the Dynamic Window, ¶1 and Fig. 20)

identifying a velocity vector search space based on potential translational and rotational velocities of the vehicle to be achieved within a first time window; (the search space is based on those velocities which are reachable under dynamic constraints and are safe with respect to obstacles - See at least pg. 26, §THE DYNAMIC WINDOW APPROACH, ¶1; the velocity is approximated  over a small time interval [ti , ti+1] i.e., a first time window - See at least pg. 25, §Approximate Motion Equations, ¶2-3)

restricting the velocity vector search space based on avoiding collision with the objects in the vicinity of the vehicle (the search space only considers velocities that are safe with respect to obstacles, i.e., avoids collisions with objects - See at least pg. 26, §THE DYNAMIC WINDOW APPROACH, ¶1)  and based on translational and rotational acceleration limits of the vehicle, (the restricted search space are dependent on accelerations - See at least pg. 30, §Dependency on Accelerations, ¶1-2) wherein restricting the velocity vector search space generates a restricted velocity vector search space; and (the restrictions imposed on the search space result in a restricted velocity search space - See at least pg.28 §Resulting Search Space, ¶1)

maximizing an objective function across the restricted velocity vector search space to select the desired velocity vector from the restricted velocity vector search space, (after determining the resulting search space Vr a velocity is selected from Vr. The Maximum of the objective function is computed by discretization of the resulting search space - See at least pg. 28, §Maximizing the Object Function, ¶1) wherein the objective function measures parameters comprising advancement toward the target goal. (the maximum of the objective function incorporates target heading, clearance, and velocity, i.e., parameters comprising advancement towards the target goal - See at least See at least pg. 28, §Maximizing the Object Function, ¶1)

	In summary, Oh discloses a vehicle and method of controlling the vehicle wherein the vehicle determines trajectories for changing lanes in consideration of external objects, e.g., road markers, vehicles, pedestrians etc. However, Oh does not explicitly disclose that the trajectory determination includes a dynamic window approach. However, Fox discloses a dynamic window approach to collision avoidance and teaches an algorithm that efficiently determines a trajectory based on detected obstacles in the path of the self-driving robot.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle and 

	Regarding claim 20, Oh does not explicitly teach, but Fox further teaches:

restrict the velocity vector search space based on a minimum radius of trajectory curvature. (the trajectories may be approximated as circular and straight line arcs with the radius of Mir  = (Vi / ωi )2, i.e., a minimum radius   - See at least pg. 26, §Approximate Motion Equations, ¶5-7)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle and method of controlling the vehicle of Oh to provide for the dynamic window approach to collision avoidance, as taught in Fox, to provide a robust and elegant collision avoidance strategy. (Fox pg. 23 ¶4)

	Regarding claim 21, Oh does not explicitly teach, but Fox further teaches:

wherein the minimum radius of trajectory curvature is proportional to a lane width. (the minimum radius of the trajectory curvature is proportional to the width of the robot, i.e., a lane exactly the size of the robot in which the robot travels - See Fig.6)




	Regarding claim 23, Oh does not explicitly teach, but Fox further teaches:

restrict the velocity vector search space based on a maximum jerk. (the dynamic window restricts the admissible velocities to those that can be reached in a short time interval given the limited accelerations, i.e., the maximum jerk, of the robot - See Fig.3 #1c)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle and method of controlling the vehicle of Oh to provide for the dynamic window approach to collision avoidance, as taught in Fox, to provide a robust and elegant collision avoidance strategy. (Fox pg. 23 ¶4)


	Regarding claim 24, Oh does not explicitly teach, but Fox further teaches:

restrict the velocity vector search space based on a minimum or maximum admissible velocity. (Obstacles in the environment of the robot impose restrictions on velocities. The maximal admissible speed on a curvature 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle and method of controlling the vehicle of Oh to provide for the dynamic window approach to collision avoidance, as taught in Fox, to provide a robust and elegant collision avoidance strategy. (Fox pg. 23 ¶4)

	Regarding claim 25, Oh does not explicitly teach, but Fox further teaches:

wherein the objective function comprises a target heading function that represents alignment of the vehicle with the target goal for the restricted velocity vector search space. (the objective function considers the target heading which measures the alignment of the robot with the target direction - See at least pg. 28, §Target Heading, ¶1)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle and method of controlling the vehicle of Oh to provide for the dynamic window approach to collision avoidance, as taught in Fox, to provide a robust and elegant collision avoidance strategy. (Fox pg. 23 ¶4)


	Regarding claim 26, Oh does not explicitly teach, but Fox further teaches:

wherein the objective function comprises a clearance function that represents a distance between the vehicle and a closest intersecting object for the restricted velocity vector search space. (the object function considers the clearance function dist(v,ω) which represents the distance to the closest obstacle that intersects with the curvature - See at least pg. 28, §Clearance, ¶1)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle and method of controlling the vehicle of Oh to provide for the dynamic window approach to collision avoidance, as taught in Fox, to provide a robust and elegant collision avoidance strategy. (Fox pg. 23 ¶4)

	Regarding claim 27, Oh does not explicitly teach, but Fox further teaches:

wherein the objective function comprises a velocity function that represents progress of the vehicle towards the target goal for the restricted velocity vector search space. (the objective function considers the velocity function velocity(v,ω) to evaluate the progress of the robot on the 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle and method of controlling the vehicle of Oh to provide for the dynamic window approach to collision avoidance, as taught in Fox, to provide a robust and elegant collision avoidance strategy. (Fox pg. 23 ¶4)

	Regarding claim 28, Oh does not explicitly teach, but Fox further teaches: 

wherein the objective function comprises a weighted summation of a target heading function, a clearance function, and a velocity function. (all three components of the objective function, i.e., target heading, clearance, and velocity functions, are normalized to [0,1]. The weighted sum of these components are used to allow for more side-clearance from obstacles - See at least pg. 29, §Smoothing, ¶1 and Fig.3)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle and method of controlling the vehicle of Oh to provide for the dynamic window approach to collision avoidance, as taught in Fox, to provide a robust and elegant collision avoidance strategy. (Fox pg. 23 ¶4)



	Regarding claim 32, Oh further teaches:

the virtual goal is configured to adjust a heading of the vehicle to align with the direction of vehicle travel of the indicated lane before completion of the automated lane change maneuver. (the heading of the vehicle is adjusted by altering the steering angle and the acceleration of the vehicle. These control signals ensure the vehicle travels along the lane change route. This route consists of a series of intermediate positions, i.e., the heading adjustment occurs prior to the completion of the lane change maneuver, and the route is in the direction of the flow of traffic, i.e., direction of vehicle travel. (See Fig. 4, Fig. 7, Fig. 8 and ¶ [0158]-[0160]

	Regarding claim 33, Oh does not explicitly teach, but Fox further teaches:

wherein directing the vehicle towards the target goal before the vehicle reaches a predetermined location includes: (the dynamic window approach algorithm directs the vehicle towards a target goal at every position where it considers a velocity search space, i.e., before it reaches a predetermined location - See at least Fig.3)

identifying a velocity vector search space based on potential translational and rotational velocities of the vehicle (in the dynamic  to be achieved within a first time window; (in order to take into account the limited accelerations exertable by the motors the overall search space is reduced to the dynamic window which contains only the velocities that can be reached within the next time interval, i.e., within a first time window - See at least pg. 27 §DYNAMIC WINDOW)

restricting the velocity vector search space based on avoiding collision with objects in the vicinity of the vehicle and based on translational and rotational acceleration limits of the vehicle, wherein restricting the velocity vector search space generates a restricted velocity vector search space; and (the restriction to admissible velocities ensures that only safe trajectories are considered. A pair (v, w) is considered admissible, if the robot is able to stop before it reaches the closest obstacle on the corresponding curvature - See at least Fig. 3 #1b)

maximizing an objective function across the restricted velocity vector search space to select a desired velocity vector from the restricted velocity vector search space, wherein the objective function measures parameters comprising advancement toward the target goal and a target heading that represents alignment of the heading of the vehicle with the target goal; and (the objective function :
    PNG
    media_image1.png
    102
    487
    media_image1.png
    Greyscale
is maximized. With respect to the current position and orientation of the robot. Target heading: heading is a measure of progress towards the goal location. It is maximal if the robot moves directly towards the target - See at least Fig. 3 #2 and Equation 13)

directing the vehicle along the desired velocity vector. (after having determined the resulting search space V, a velocity is selected from Vr; to determine the predicted position we assume that the robot moves with the selected velocity during the next time interval - See at least pg. 28, §MAXIMIZING THE OBJECTIVE FUNCTION)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle and method of controlling the vehicle of Oh to provide for the dynamic window approach to collision avoidance, as taught in Fox, to provide a robust and elegant collision avoidance strategy. (Fox pg. 23 ¶4)

	Claims 16 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Fox, as applied to claim 15 and further in view of Gross et al. (US 2020/0050195 A1, “Gross”).

	Regarding claim 16, Oh does not explicitly teach but Gross further teaches: 

wherein the predetermined location is a lane marker dividing the lane of vehicle travel and the indicated lane. (the vehicle may approach and wait at the stop-wall, i.e., a predetermined location which may be the lane markers dividing the current lane with the target lane - See at least ¶ [0046])

	In summary, Oh discloses detecting lane markers in a roadway, Oh further discloses determining the position of the vehicle relative to the lane markers. Additionally, Oh discloses setting and modifying target goals along a trajectory (see ¶ [0116]). The combination of Oh and Fox does not explicitly teach that in response to detecting the vehicle has crossed a lane marker determine a virtual goal beyond the target goal in the direction of vehicle travel of the indicated lane; and set the target goal to be the virtual goal. However, Gross discloses a lane change detection system and method for an autonomous vehicle and teaches using the center lane markers as a “stop-wall” wherein the vehicle reaches the position of the stop-wall, i.e., crosses the marker, and recalculates its trajectory, i.e., target goals, if the vehicle needs a new trajectory it plots the trajectory, i.e., virtual goals, and sets the new plots as the new trajectory.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle and method of controlling the vehicle of Oh and Fox to provide for the lane constraint, as 

	Regarding claim 22, Oh does not explicitly teach, but Fox further teaches:

restrict the velocity vector search space based on [constraints] (the velocity search space is based restricted based on the Dynamic Window Algorithm - See Fig.3)

	The combination of Oh and Fox does not explicitly teach: restrict the velocity vector search space based on whether the indicated lane is to the left or right of the lane of vehicle travel. However, Gross discloses a lane change detection system and method for an autonomous vehicle and teaches: 

restrict the velocity vector search space based on whether the indicated lane is to the left or right of the lane of vehicle travel. (processor 114 determines if the vehicle will change lanes to the left or the right. Once this determination is made the lane change detection system 122 is executed to determine a region of interest, i.e., a trajectory search space, in the chosen lane, e.g., left or right lane - See at least ¶ [0033])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle and method of controlling the vehicle of Oh and Fox to provide for the lane constraint, as 

	Claims 1, 6, 7, 9-14, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. in view of Oh.

	Regarding claim 1, Fox discloses a dynamic window approach to collision avoidance and teaches: 

a vehicle maneuvering system comprising (the RHINO robotic platform may maneuver through an environment - See pg. 23, ¶4 and Fig. 23) a motive power control, (RHINO is a synchro-drive robot, i.e., motive power control) a steering control, (steering commands are generated according to the dynamic window approach - See at least pg. 32, §DISCUSSION, ¶1) and a brake system (the search space is refined to velocities that allow the robot to stop safely, i.e., a brake system - See at least pg. 32, §DISCUSSION, ¶1) wherein the vehicle maneuvering system is configured to receive a driving control signal to adjust at least one of the motive power control, (the motors of the vehicle are controlled by acceleration commands, i.e., motive power control - See at least pg. 25, §General Motion Equations, ¶3-4) the steering control, and the brake system to cause the vehicle to attain a desired velocity vector; (the velocity of the robot depends on the acceleration of the robot, therefore the acceleration commands are provided to achieve the desired velocity - See at least pg.25, §General Motion Equations, ¶1-4)

a vehicle control system comprising a hardware processor connected to a memory system comprising instructions executable by the hardware processor, wherein the instructions, when executed by the hardware processor, are configured to cause the system to: (the RHINO RWI B21 robot platform used in Fox is a computer system, i.e., generally accepted as having a hardware processor connected to memory that executes instructions - See Fig. 1)

receive the positions of objects in a vicinity of the vehicle from the vehicle sensor interface; (sonar sensors detect obstacles in the environment and create obstacle field lines indicating their position relative to the robot - See at least pg. 30, §RHINO, ¶1 and pg. 30-31, §The Obstacle Line Field, ¶1-2)

determine a target goal [in an area]; (target goal points are set by a global path planner - See at least pg. 31, §Experimental Results, ¶1)

select the desired velocity vector for directing the vehicle toward the target goal by: (in the decision area the robot may select a trajectory, i.e., a velocity vector, based on its current velocity, acceleration, and headway - See at least pg.32, §Role of the Dynamic Window, ¶1 and Fig. 20)

identifying a velocity vector search space based on potential translational and rotational velocities of the vehicle to be achieved within a first time window; (the search space is based on those velocities which are reachable under dynamic constraints and are safe with respect to obstacles - See at least pg. 26, §THE DYNAMIC WINDOW APPROACH, ¶1; the velocity is approximated  over a small time interval [ti , ti+1] i.e., a first time window - See at least pg. 25, §Approximate Motion Equations, ¶2-3)

restricting the velocity vector search space based on avoiding collision with the objects in the vicinity of the vehicle (the search space only considers velocities that are safe with respect to obstacles, i.e., avoids collisions with objects - See at least pg. 26, §THE DYNAMIC WINDOW APPROACH, ¶1) and based on translational and rotational acceleration limits of the vehicle, (the restricted search space are dependent on accelerations - See at least pg. 30, §Dependency on Accelerations, ¶1-2) wherein restricting the velocity vector search space generates a restricted velocity vector search space; and (the restrictions imposed on the search space result in a restricted velocity search space - See at least pg.28 §Resulting Search Space, ¶1)

maximizing an objective function across the restricted velocity vector search space to select the desired velocity vector from the restricted velocity vector search space, (after determining the resulting search space Vr a velocity is selected from Vr. The Maximum of the objective function is computed by discretization of the resulting search space - See at least pg. 28, §Maximizing the Object Function, ¶1) wherein the objective function measures parameters comprising advancement toward the target goal; and (the 

calculate the driving control signal configured to navigate the vehicle along the desired velocity vector when executed by the vehicle maneuvering system; and (in the dynamic window approach the search for commands controlling, i.e., calculating driving control signals, the robot is carried out directly in the space of velocities - See at least pg. 26, §THE DYNAMIC WINDOW APPROACH, ¶1)

adjust at least one of the motive power control, the steering control, and the brake system based on the driving control signal. (the RHINO is able to drive itself at various velocities depending on the obstacles in the area - See at least pg.31 §EXPERIMENTAL RESULTS)

	Fox teaches a vehicle trajectory changing interface configured to receive an instruction to change trajectory from an automated driving controller. Fox does not explicitly teach a lane change instructions interface configured to receive an instruction to change a lane of vehicle travel from a user or from an automated driving controller. However, Oh discloses a vehicle and method of controlling the vehicle and teaches: 

a lane change instructions interface configured to receive an instruction (vehicle controller 100 may include a processor to receive electrical  to change a lane of vehicle travel from a user or from an automated driving controller; (the vehicle controller 100, i.e., an automated driving controller, may determine whether vehicle 10 can change a lane, and control vehicle 10 to change a lane, according to the result of the determination - See at least ¶ [0065])

	In summary, Fox discloses a dynamic window approach to collision avoidance wherein an algorithm efficiently determines a trajectory based on detected obstacles in the path of the self-driving robot. Fox does not explicitly teach applying this approach to a road vehicle that has lane changing as a function. However, Oh discloses a vehicle and method of controlling the vehicle wherein the vehicle determines trajectories for changing lanes in consideration of external objects, e.g., road markers, vehicles, pedestrians etc. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the dynamic window approach to collision avoidance of Fox to provide for the lane changing operation, as taught in Oh, to improve the driving safety by accurately estimating the vehicles own relative position to stably control itself when changing a lane. (Oh at ¶ [0007])	

	Fox does not explicitly teach, but Oh further teaches: 

a vehicle sensor interface configured to receive a geospatial location of the vehicle, (the velocity sensor 232 may detect a position of vehicle 10 using global positioning system, i.e., receives a geospatial location of the vehicle - See at least ¶[0104]) a position of the vehicle relative to the at least one lane marker, (using data acquired from photographing unit 220, the vehicles position can be determined relative to lane markers - See at least ¶ [0118]) and positions of objects in a vicinity of the vehicle; (external object sensor 210 may detect the location and distance between the vehicle and an external object, i.e., a relative position between the host vehicle and the object - See at least ¶ [0087] and [0092] )

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the dynamic window approach to collision avoidance of Fox to provide for the lane changing operation, as taught in Oh, to improve the driving safety by accurately estimating the vehicles own relative position to stably control itself when changing a lane. (Oh at ¶ [0007])

	Fox does not explicitly teach, but Oh further teaches: 

receive the instruction to change a lane of vehicle travel to an indicated lane (the vehicle controller 100, i.e., an automated driving controller, may determine whether vehicle 10 can change a lane, and control vehicle 10 to change a lane, according to the result of the determination - See at least ¶ [0065]) comprising traffic moving in a direction of vehicle travel; (the lanes described may contain traffic moving in a direction of the vehicle - See at least ¶ [0069] and Fig. 2)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the dynamic window approach to collision avoidance of Fox to provide for the lane changing operation, as taught in Oh, to improve the driving safety by accurately estimating the vehicles own relative position to stably control itself when changing a lane. (Oh at ¶ [0007])

	Fox does not explicitly teach, but Oh further teaches: 

determine a target goal in the indicated lane; (when vehicle 10 is automatically driven vehicle controller 100 may set a predetermined target position 91 on the second lane 99b located to the right of the first lane 99a on which vehicle 10 runs - See at least ¶ [0072] and Fig. 3)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the dynamic window approach to collision avoidance of Fox to provide for the lane changing operation, as taught in Oh, to improve the driving safety by accurately estimating the vehicles own relative position to stably control itself when changing a lane. (Oh at ¶ [0007])

	Regarding claim 6, Fox further teaches:

restrict the velocity vector search space based on a minimum radius of trajectory curvature. (the trajectories may be approximated as circular and straight line arcs with the radius of Mir  = (Vi / ωi )2, i.e., a minimum radius   - See at least pg. 26, §Approximate Motion Equations, ¶5-7)

	Regarding claim 7, Fox further teaches:

wherein the minimum radius of trajectory curvature is proportional to a lane width. (the minimum radius of the trajectory curvature is proportional to the width of the robot, i.e., a lane exactly the size of the robot in which the robot travels - See Fig.6)

	Regarding claim 9, Fox further teaches:

restrict the velocity vector search space based on a maximum jerk. (the dynamic window restricts the admissible velocities to those that can be reached in a short time interval given the limited accelerations, i.e., the maximum jerk, of the robot - See Fig.3 #1c)

	Regarding claim 10, Fox further teaches:

restrict the velocity vector search space based on a minimum or maximum admissible velocity. (Obstacles in the environment of the robot impose restrictions on velocities. The maximal admissible speed on a curvature depends on the distance to the next obstacle. Therefore, a velocity is only considered admissible, i.e., the search space is restricted to, if the robot is able to stop before it reaches the next obstacle, i.e., a maximum admissible velocity - See at least pg. 27, §Admissible Velocities, ¶1) 

	Regarding claim 11, Fox further teaches:

wherein the objective function comprises a target heading function that represents alignment of the vehicle with the target goal for the restricted velocity vector search space. (the objective function considers the target heading which measures the alignment of the robot with the target direction - See at least pg. 28, §Target Heading, ¶1)

	Regarding claim 12, Fox further teaches:

wherein the objective function comprises a clearance function that represents a distance between the vehicle and a closest intersecting object for the restricted velocity vector search space. (the object function considers the clearance function dist(v,ω) which represents the distance to the closest obstacle that intersects with the curvature - See at least pg. 28, §Clearance, ¶1)

	Regarding claim 13, Fox further teaches:

wherein the objective function comprises a velocity function that represents progress of the vehicle towards the target goal for the restricted velocity vector search space. (the objective function considers the velocity function velocity(v,ω) to evaluate the progress of the robot on the corresponding trajectory, i.e., toward the target goal - See at least pg. 29, §Velocity, ¶1)

	Regarding claim 14, Fox further teaches: 

wherein the objective function comprises a weighted summation of a target heading function, a clearance function, and a velocity function. (all three components of the objective function, i.e., target heading, clearance, and velocity functions, are normalized to [0,1]. The weighted sum of these components are used to allow for more side-clearance from obstacles - See at least pg. 29, §Smoothing, ¶1 and Fig.3)

	Regarding claim 29, Fox teaches: 

the objective function comprises a target heading function that represents alignment of a heading of the vehicle with the target goal for the restricted velocity vector search space; and (the object function of 

the target goal is configured such that maximizing the objective function adjusts the heading of the vehicle to align with the direction of vehicle travel []. (the object function of the DWA algorithm can include a target heading function that represents alignment of the vehicle with the target goal, i.e., the direction of travel of the vehicle - See at least Fig.3 #2 and the instant application ¶ [0009])

	Fox does not explicitly disclose applying the adjustment of the heading to a lane change maneuver. Therefore Fox does not explicitly teach “the target goal is configured such that maximizing the objective function adjusts the heading of the vehicle to align with the direction of vehicle travel of the indicated lane before completion of the automated lane change maneuver. However, Oh further teaches: 

[] adjusts the heading of the vehicle to align with the direction of vehicle travel of the indicated lane before completion of the automated lane change maneuver. (the heading of the vehicle is adjusted by altering the steering angle and the acceleration of the vehicle. These control signals ensure the vehicle travels along the lane change route. This route consists of a series of intermediate positions and a target goal and the route is in the direction of the flow of traffic. (See Fig. 4, Fig. 7, Fig. 8 and ¶ [0158]-[0160])



	Regarding claim 30, Fox does not explicitly teach, but Oh further teaches: 

determine that the vehicle has reached a predetermined location, and in response to determining that the vehicle has crossed the predetermined location, (as the vehicle is changing lanes along a route, i.e., reaches predetermined locations that make up the route, it may determine if the final target position, i.e., a virtual goal beyond the immediate target position(s) making up the route, is reachable or if there is an issue - See at least ¶ [0179]) determine a virtual goal beyond the target goal in the direction of vehicle travel of the indicated lane (the vehicle may determine if the final target position, i.e., the virtual goal beyond the immediate target positions in the route, is achievable. If the goal is achievable, then the goal is kept if not then it may be recalculated, i.e., determined - See at least ¶ [0179] - [0180]) and set the target goal to be the virtual goal. (if the final target position, i.e., the virtual goal, is the next position in the route it will be set as the target goal - See at least ¶ [0116] and [0178] - [0180])



	Claims 2, 4, 5, 8, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Oh, as applied to claim 1, and further in view of Gross.
 
	Regarding claim 2, the combination of Fox and Oh does not explicitly teach determine that the vehicle has crossed the lane marker; in response to determining that the vehicle has crossed the lane marker, determine a virtual goal beyond the target goal in the direction of vehicle travel of the indicated lane; and set the target goal to be the virtual goal. However, Gross discloses a lane change detection system and method for an autonomous vehicle and teaches:

determine that the vehicle has crossed the lane marker; (at the stop wall, i.e., crossing the lane marker, the autonomous vehicle will perform a verification of its routine - See at least ¶ [0046])

in response to determining that the vehicle has crossed the lane marker, determine a virtual goal beyond the target goal in the direction of vehicle travel of the indicated lane; and (at the stop wall, i.e., 

set the target goal to be the virtual goal. (once the trajectory, i.e., the virtual goal, is confirmed it plots the trajectory into the destination lane, i.e., sets the target goal, and performs the lane change maneuver - See at least ¶ [0046])

	In summary, Oh discloses detecting lane markers in a roadway, Oh further discloses determining the position of the vehicle relative to the lane markers. Additionally, Oh discloses setting and modifying target goals along a trajectory (see ¶ [0116]). The combination of Fox and Oh does not explicitly teach that in response to detecting the vehicle has crossed a lane marker determine a virtual goal beyond the target goal in the direction of vehicle travel of the indicated lane; and set the target goal to be the virtual goal. However, Gross discloses a lane change detection system and method for an autonomous vehicle and teaches using the center lane markers as a “stop-wall” wherein the vehicle reaches the position of the stop-wall, i.e., crosses the marker, and recalculates its trajectory, i.e., target goals, if the vehicle needs a new trajectory it plots the trajectory, i.e., virtual goals, and sets the new plots as the new trajectory. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the dynamic window approach to collision avoidance of Fox and Oh to provide for the lane constraints, as taught in Gross, to increase the safety of the autonomous vehicles by 

	Regarding claim 4, Fox does not explicitly teach, but Oh further teaches:

wherein the virtual goal comprises a y-coordinate in the direction of vehicle travel of the indicated lane and an x-coordinate in an x-coordinate direction orthogonal to the y-coordinate (the vehicle may use dead reckoning to determine its position and the position of target goals, including a final goal, i.e., a virtual goal, based an x y coordinate system See at least ¶ [0074] and Fig. 4) and in a direction between adjacent lanes, (the positions move the vehicle from one lane to an adjacent lane, i.e., the direction is between adjacent lanes - See at least ¶ [0074]) and the y-coordinate of the virtual goal increases as the vehicle approaches the x-coordinate. (Fig. 4 shows that as the vehicle travels towards the end position, i.e., the virtual goal position, the y-coordinate increases as the vehicle approaches an x-coordinate - See fig. 4)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the dynamic window approach to collision avoidance of Fox to provide for the lane changing operation, as taught in Oh, to improve the driving safety by accurately estimating the vehicles own relative position to stably control itself when changing a lane. (Oh at ¶ [0007])

	Regarding claim 5, Fox does not explicitly teach but Oh further teaches:

wherein the y-coordinate of the virtual goal increases proportionately with respect to an inverse of a distance of the vehicle from the x-coordinate of the virtual goal measured in the x-coordinate direction. (the y coordinate of the end position, i.e., the virtual goal position, is inversely proportional to the x-coordinate with respect to the distance of the vehicle from the x-coordinate of the virtual goal - See Fig. 4 )

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the dynamic window approach to collision avoidance of Fox to provide for the lane changing operation, as taught in Oh, to improve the driving safety by accurately estimating the vehicles own relative position to stably control itself when changing a lane. (Oh at ¶ [0007])

	Regarding claims 8, Fox teaches:

restrict the velocity vector search space based on [constraints] (the velocity search space is based restricted based on the Dynamic Window Algorithm - See Fig.3)

	The combination of Fox and Oh does not explicitly teach: restrict the velocity vector search space based on whether the indicated lane is to the left or right of the lane of vehicle travel. However, Gross discloses a lane change detection system and method for an autonomous vehicle and teaches: 

restrict the velocity vector search space based on whether the indicated lane is to the left or right of the lane of vehicle travel. (processor 114 determines if the vehicle will change lanes to the left or the right. Once this determination is made the lane change detection system 122 is executed to determine a region of interest, i.e., a trajectory search space, in the chosen lane, e.g., left or right lane - See at least ¶ [0033])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the dynamic window approach to collision avoidance of Fox and Oh to provide for the lane constraints, as taught in Gross, to increase the safety of the autonomous vehicles by establishing an approach that provides improved confidence in lane changing. (Gross at ¶ [0009])

	Regarding claim 31, Fox further teaches: 

the virtual goal is configured to adjust a heading of the vehicle to align with the direction of vehicle travel [] before completion of the [] maneuver. (the RHINO will adjust its heading in the direction of the target goal 

	Fox does not explicitly teach, but Oh further teaches:

the virtual goal is configured to adjust a heading of the vehicle to align with the direction of vehicle travel of the indicated lane before completion of the automated lane change maneuver. (the heading of the vehicle is adjusted by altering the steering angle and the acceleration of the vehicle. These control signals ensure the vehicle travels along the lane change route. This route consists of a series of intermediate positions, i.e., the heading adjustment occurs prior to the completion of the lane change maneuver, and the route is in the direction of the flow of traffic, i.e., direction of vehicle travel. (See Fig. 4, Fig. 7, Fig. 8 and ¶ [0158]-[0160]

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the dynamic window approach to collision avoidance of Fox to provide for the lane changing operation, as taught in Oh, to improve the driving safety by accurately estimating the vehicles own relative position to stably control itself when changing a lane. (Oh at ¶ [0007])

3 is rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Oh and Gross, as applied to claim 2, and further in view of Herz et al. (US 2018/0164817 A1, “Herz”)

	Regarding claim 3, Fox does not explicitly teach but Oh further teaches: 

determine that the vehicle is within a [] distance of the target goal; and (the changing lane maneuver is considered finished when vehicle 10 reaches a final position, i.e., a distance of “0” to the final position - See at least ¶ [0111] and Fig. 8 #91)

in response to determining that the vehicle is within a [] distance of the target goal, discontinue the automated lane change maneuver. (the changing lane operation is performed until, i.e., is discontinued when, vehicle 10 finishes changing lanes, i.e., reaches a final position, e.g., position 91 in Fig. 8 - See at least ¶ [0180] and Fig. 8)

	The combination of Fox and Oh teach time based thresholds but do not specifically teach determining that the vehicle is within a threshold distance of the target goal. However, Herz discloses guidance of autonomous vehicles in destination vicinities using intent signals and teaches: 

determine that the vehicle is within a threshold distance of the target goal (the vicinity-based interaction initiator 152 may be responsible for 

in response to determining that the vehicle is within a threshold distance of the target goal, [request intent signals from an occupant]. (when navigation manager 350 detects that it is within a threshold distance to a destination it will inform the occupant that the destination is near - See at least ¶ [0035])

	In summary, Oh discloses performing the lane change operation until it reaches a final position, e.g., position 91 in Fig. 8, once the vehicle has reached this position it ends the lane change operation. The combination of Fox and Oh do not specifically teach determining a threshold distance to the final position. However, Herz discloses a guidance of autonomous vehicles in destination vicinities using intent signals and teaches notifying an occupant that a destination is near, i.e., within a threshold, to determine next actions, e.g., determine whether parking near the main entrance of acceptable.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the dynamic window approach to collision avoidance of Fox and Oh to provide for the destination threshold, as taught in Herz, to allow for a finer-grained guidance when vicinity of the destination is reached. (Herz at ¶ [0004])

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Navigation of an Autonomous Car using Vector Fields and the Dynamic Window Approach (Lima and Pereira, 2013) - discloses global motion planning based on velocity vector fields along with a dynamic window approach for avoiding unmodeled obstacles.

An Image Based Dynamic Window Approach for Local Navigation of an Autonomous Vehicle in Urban Environments (Lima and Victorino, 2014) - discloses using a dynamic window approach for following lanes and making lane changes. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.L.C./Examiner, Art Unit 3662                       


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662